         Case 3:17-cr-00066-HZ         Document 561       Filed 06/14/21      Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




UNITED STATES OF AMERICA,                                    No. 3:17-cr-00066-HZ-4

                       Plaintiff,                            ORDER

       v.

RICKY DARNELL SIMPSON,

                       Defendant.



HERNÁNDEZ, District Judge:

       Defendant Ricky Darnell Simpson moves the Court to reduce his sentence to time served

under 18 U.S.C. § 3582(c)(1)(A)(i).1 The government opposes Defendant’s motion. Because

Defendant has not demonstrated extraordinary and compelling reasons for his release and a

reduction in his sentence is inconsistent with the sentencing factors outlined in § 3553(a), the

Court denies Defendant’s motion.



1
  The government concedes that Defendant has satisfied the exhaustion requirement of the
statute. See 18 U.S.C. § 3582(c)(1)(A).


1 – ORDER
         Case 3:17-cr-00066-HZ          Document 561         Filed 06/14/21     Page 2 of 4




       A federal district court generally “may not modify a term of imprisonment once it has

been imposed[.]” 18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824–25

(2010). Under 18 U.S.C. § 3582(c)(1)(A), Congress provided an exception, commonly known as

compassionate release, to reduce a defendant’s sentence for “extraordinary and compelling

reasons.” Under the original statute, only the Director of the Bureau of Prisons (“BOP”) could

file a § 3582(c)(1)(A) motion for a sentence reduction on a defendant’s behalf. United States v.

Aruda, 993 F.3d 797, 799 (9th Cir. 2021). However, with the passage of the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5191 (2018), Congress amended § 3582(c)(1)(A) to also

allow a defendant, after first requesting the BOP move for a reduction on his or her behalf, to

directly move the district court for a sentence reduction:

       [T]he court, . . . upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier, may
       reduce the term of imprisonment . . . after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that—

               (i) Extraordinary and compelling reasons warrant such a reduction; [. . . ]

               and that such a reduction is consistent with applicable policy statements
               issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

       The United States Sentencing Commission’s policy statement identifies categories of

extraordinary and compelling reasons, including the defendant’s age, medical condition, and

“family circumstances.” U.S.S.G. § 1B1.13 app. n.1(A)-(C). The Sentencing Commission’s

policy statement, however, only applies to § 3582(c)(1)(A) motions filed by the BOP Director on

behalf of a defendant. Aruda, 993 F.3d at 801. On a defendant’s direct motion for compassionate

release, the policy factors “may inform a district court’s discretion . . ., but they are not binding.”




2 – ORDER
         Case 3:17-cr-00066-HZ         Document 561      Filed 06/14/21     Page 3 of 4




Id. (citation omitted). As a result, the court may consider any extraordinary and compelling

reason for release that a defendant might raise. Id.

       Defendant’s medical condition does not constitute an extraordinary and compelling

reason to reduce his sentence. Defendant is overweight and has hypertension, which elevate his

risk of becoming seriously ill from COVID-19.2 However, Defendant is only 42 years old,

younger than the higher-risk groups identified by the CDC.3 And Defendant is currently serving

his sentence at FCI Lompoc, which, as of June 14, 2021, had a prison population of 779 inmates

with no reported active cases of COVID-19.4 Given that Defendant’s risk factors otherwise

remain low and there are no active cases in his facility, Defendant’s medical condition is not an

extraordinary and compelling reason to reduce his sentence.

       In addition, a reduction in Defendant’s sentence is not warranted after considering the

sentencing factors under 18 U.S.C. § 3553(a). On May 17, 2019, the Court sentenced Defendant

to an 87-month period of imprisonment for conspiracy to distribute oxycodone and conspiracy to

launder drug proceeds. Defendant still has approximately 50 months remaining on his sentence.

Though Defendant has a non-violent criminal history, his underlying offense was serious.

Defendant was involved in a multi-state oxycodone distribution ring, supplying thousands of

oxycodone pills and laundering tens of thousands of dollars in drug proceeds. The 87-month

sentence ordered by the Court was necessary to reflect the seriousness of the offense, promote




2
  People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html (last updated May 13, 2021).
3
  Older Adults, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/olderadults.html (last updated June 9, 2021).
4
  Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited June 14,
2021); Bureau of Prisons, FCI Lompoc, https://www.bop.gov/locations/institutions/lof/ (last
visited June 14, 2021.


3 – ORDER
         Case 3:17-cr-00066-HZ         Document 561        Filed 06/14/21     Page 4 of 4




respect for the law, deter criminal conduct, and to protect the public. As a result, the Court finds

that compassionate release is not warranted.

                                         CONCLUSION

       The Court DENIES Defendant’s Motion to Reduce Sentence Pursuant to U.S.C.

§ 3582(c)(1)(A)(i) [545] without prejudice and with leave to seek reconsideration if

circumstances change.

       IT IS SO ORDERED.



                June 14, 2021
       DATED:_______________________.




                                                      ____________________________________
                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




4 – ORDER
